FILED
                                                                                        FEB f 4 2011
                             UNITED STATES DISTRICT COURT                       l'erk. for the of
                                                                                  DUrts
                                                                                        u.s.
                                                                                          District & Bankruptcy
                                                                                            District Columbia
                             FOR THE DISTRICT OF COLUMBIA


                                               )
VANCE EDWARD JOHNSON,                          )
                                               )
               Plaintiff,                      )
                                               )                                     11     O~f71
       v.                                      )         Civil Action No.
                                               )
WILLIAM K. SUTER, et aI.,                      )
                                               )
               Defendants.                     )
---------------------------)

                                  MEMORANDUM OPINION

       This matter is before the Court for consideration ofp1aintiffs application to proceed in

forma pauperis and pro se complaint. The Court will grant the application and dismiss the

complaint.
                                                                   "   I'




       Plaintiff alleges that the Clerk of the Supreme Court of the United States and his deputy

have "refused to accept, process, file, and docket" his petition for a writ of certiorari and other

papers. CompI. at 5. Because of the defendants' "comp1icit [sic], intended negligence, mis-

conduct or wrongful act and omission," they allegedly have caused plaintiff "actual injury

resulting in [his] having no other form or Court available for Habeas Corpus relief." Id. at 6. He

demands compensatory and punitive damages. Id. at 5.

       The Clerk of the Supreme Court is the designated recipient of all documents filed with

the Supreme Court, and is authorized to reject any filing that does not comply with the applicable

rules and orders. See Sup. Ct. R. 1. This Court has no authority to determine what action, if any,



                                                   1



                                                                                                                  3
must be taken by the Justices of the Supreme Court and the Supreme Court's administrative

officers. See In re Marin, 956 F.2d 339,340 (D.C. Cir.), cert. denied, 506 U.S. 844 (1992). In

any event, judges and other court officials have absolute immunity for their actions taken in a

judicial or quasi-judicial capacity. Stump v. Sparkman, 435 U.S. 349, 356 (1978).

        The Court will dismiss this action because the complaint fails to state a claim upon which

relief can be granted and because plaintiff seeks monetary relief from defendants who are

immune from such relief. See 28 U.S.c. § 1915A(b). An Order consistent with this

Memorandum Opinion will be issued separately on this same date.




                                                        l?tLw ~~- ¢ill
                                                     United States District Judge

Date:   f;J.· f/   2DJ I




                                                2